Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1 and 14,  the prior art of record fails to show or suggest the protection assembly for protecting a wall wherein a shaping layer disposed under pressure between the barrier material and the flexible covering, the shaping material having a first side that faces the wall in use and an opposing second side that is covered by the flexible covering and that defines, between the fixing portions, a generally convex curve different from the wall profile.  The closest prior art, Yoshiyuki et al (JP ‘502), discloses a shaping layer; however, such shaping layer is not disposed under pressure nor does it follow a convex curve different from the wall profile.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL